Citation Nr: 1402771	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lung cancer.  

2.  Entitlement to service connection for a prostate disability. 

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing has been associated with the file. 

The Board notes that service connection for the Veteran's chronic obstructive pulmonary disorder (COPD) was addressed in a separate April 2010 rating decision.  The Veteran has not appealed that decision.  The Veteran and his representative clearly stated in the May 2012 hearing that only the lung cancer was on appeal and not the Veteran's respiratory disabilities.  Therefore, this decision will address lung cancer.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of lung cancer. 

2.  The preponderance of the evidence shows that the Veteran's lung nodules were not present in service or until many years thereafter and are not related to service or to an incident of service origin.

3.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a prostate disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a prostate disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated January 2009, VA's notice requirements were met.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

In this decision, the Board finds there is no diagnosis of lung cancer, and no in-service disease or injury to which lung nodules could relate.  Therefore, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for lung cancer.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Service Connection - Lung Cancer

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Veteran contends that he has lung cancer that meets the criteria for service connection.  However, there is no competent evidence showing the Veteran has a current diagnosis of lung cancer.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Therefore, there is no basis for an award of service connection for lung cancer.  

As to the presence of lung nodules, the Veteran has not asserted that his lung nodules developed during service and has not submitted any statements clarifying why he believes his current lung nodules are causally related to service.  Although the Veteran is competent to report his symptoms, his current assertions do not indicate anything more than a broad and vague statement that he has a lung disability related to service.  The medical evidence contradicts this contention, showing no treatment, complaints, findings, or diagnosis of lung nodules for several decades after separation from service.  

The Board acknowledges that the Veteran stated in his December 2009 notice of disagreement that he was exposed to radiation and Agent Orange.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; ischemic heart disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Board notes that the record does not contain any diagnosis related to a disability that matches any disease listed in 38 C.F.R. § 3.309(e).    

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a distinct basis for establishing service connection based on exposure to ionizing radiation.  However, the Veteran does not have lung cancer and lung nodules are not presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); and lung nodules is not a radiogenic disease.  Thus, this theory of entitlement does not provide a basis to award benefits.  




Withdrawal - Service Connection of a Prostate Disability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In August 2010, the Veteran perfected an appeal as to the issue of entitlement to service connection for a prostate disability.  In the May 2012 hearing, the Veteran indicated that he wished to withdraw his appeal regarding a prostate disability pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding service connection for a prostate disability, and the issue is dismissed.


ORDER

Entitlement to service connection for lung cancer is denied.  

The appeal for entitlement to service connection for a prostate disability is dismissed.  


REMAND

The Veteran was afforded a VA examination in May 2009.  The examiner noted no diagnosis of PTSD.  He stated that the Veteran meets the criteria for a stressor for PTSD and has all the symptoms, but not of sufficient severity to meet the criteria for PTSD.  The examiner however goes on to state that the Veteran has coped with PTSD constructively and that his PTSD symptoms are likely to worsen.  The contrast between the lack of a diagnosis and the statements indicating that the Veteran has PTSD is irresolvable without further comment.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should return the claims file to the May 2009 VA psychiatric examiner who should be asked to clarify her statement that the Veteran "meets criteria for stressor for PTSD and has all the symptoms but not of sufficient severity to meet criteria for PTSD."  More specifically, if it is her conclusion the Veteran does not have PTSD, she should identify which of the 6 criteria in DSM-IV he fails to meet, and her reasons for thinking so.  

If the 2009 examiner is not available, the Veteran should be re-examined to ascertain if he has PTSD due to in-service stressors.  

3.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


